Case 5:16-cv-03260-BLF Document 394-2 Filed 12/19/18 Page 1 of 12




                 EXHIBIT 3
arzmmv                              mm
                                  inside   coma
                                           Loon:   inltna        tbesky -s   Ia businss   Verge
                                                      394-2xrtciloueu
                                                            in
                     Case 5:16-cv-03260-BLF  Document          Filed 12/19/18lTnePage 2 of 12




      lnside Project Loon: Google's internet in the sky
      is almost open for business
      By Ben Popper on March 2.   2015 11:34 am




      "Good news," says Katelin Jabbari, Google X's communications chief. "It's about to
      explode,"

      We're several hundred feet in the air. inching our way along a wooden walkway tucked
      high into the rafters of the massive hangar at Motfett Federal Airtield, where Goog|e’s
      most outlandish and secretive division has been testing new prototypes for Project
      Loon. Below us, a pair of huge balloons sway gently on their tethers, Engineers are
      racing around them like ants.

      Loon is being built with the audacious goal of beaming internet access down to the most
      remote parts of the planet, using specially equipped balloons that kiss the upper edges
      of Earth's atmosphere. Today, the team is running an inflation test that will measure the
      pressure that the giant white spheres can handle before popping. The pressure hits
      1000 pascal. "It usually doesn't last much longer." says Jabbari.

     The ground crew radios up another report. "We're at 1.100 now." she continues. "I don't
     think it's ever been this high without ripping before." A bulge emerges on the far side of
     the balloon. and several engineers scurry over with a mass spectrometer, searching for
     tiny ruptures in the fabric. invisible to the naked eye, that might be leaking. "Okay. we're
     at 1.200; that is a new record," she says a few minutes later. "I don't really know what's
     going to happen now."

     That's a good metaphor for Project Loon as a whole. As it moves past the technical
     hurdles of floating the internet miles above the planet. Loon is poised to enter uncharted
     territory: building an actual business.



     H/l00NS ARE NW
                  I ST
                     AYIG Alllfi FUR SX
                       N              I M
                                        JINTHS
My   i/wwwthavaral                                                                                  ms

                                                                                                  SD_108033
smaaw                      mas Prqeellamn ewes m m m um sky ls almos1ogenlorlamness|TheVIVm
              Case 5:16-cv-03260-BLF        Document 394-2 Filed 12/19/18 Page 3 of 12
   This morning, in front of top mobile executives from around the world, Google’s Sundar
    Pichai laid out renewed pitch for Project Loon. '[It] started about four years ago as an
                      a
   experimental idea. When you think about it, it sounds a bit crazy," Fichai admitted. But
   they've made "huge progress." he says, dramatically increasing their data speeds and
   coverage area. The early models last only a few days; the goal for commercial viability
   was to have them floating for three months. "Today we are excited to announce mosl of
   our balloons stay up for as long as six months," says Pichai.

   The newest record was a ballon that lasted 187 days in the air. clrcumnavlgating the
   globe nine times. passing over more than a dozen countries on four continents along
   the way. As Google Glass undergoes a reset, and driverless cars remain years away
   from commercial viability, Loon looks increasingly like the poster child for bringing a
   disruptive new technology out of Google’s labs and into the real world. After successful
   tests with several telcos. Loon is now in the process of working toward commercial
   deals with several network operators around the globe. "We think the model is really
    beginning to work, and we have started |arge-scale testing," said Pichai. "We'll be
   working with carrier partners around the world so they can build their services on top of
   our backbone."




Nip I/www                                                                                      2-ma



                                                                                           SD_108034
am/2017                              llslde
                                     men
                      Case 5:16-cv-03260-BLF swan
                                              Loon    irilqviat In   the Sky Is all-nnstnpm for m i m e ;
                                                Document 394-2 Filed 12/19/18 Page 4 of 12
                                                                                                            The Very:

                                       Loon project leader Mike Csssrdy poses with the earliest payload pmiarype.


     Loon was born out of a long-standing fascination that Google's founders, Larry Page
     and Sergey Brin, had with high-altitude balloons. "Either we could take something they
     hadn't thought about, present it to them, and get them excited," explains Google X chief
     Astro Teller, "or we could take something they were already excited about, but no one
     really knew how to do and make it work."

     The man tasked with "making it work" is Mike Cassidy, a serial entrepreneur with a nose
     for the next big thing. met up with him in a crowded lab on Google’s main campus. a
                                 I



     15-minute drive from the towering Moffetl hangar where engineers were stressing
     Loon's translucent shells to their limits.


     A    VERYF/lIiTILl'/l/lR SETDF SI(Ill5'
     On his way to Google. Cassidy founded and sold four startups, including the search
     engine DirectHit, which AskJeeves bought for $532 million just 500 days after he
     launched it. Cassidy ended up at Google after it acquired his travel search startup,
     Ruba, in 2010. He spent some time working on Google's core search product, but in
     2012, Teller came calling. He needed someone with entrepreneurial experience but                                   -




     Cassidy also possessed a unique set of skills which had been dormant for a while.

     'I actually got my bachelor's and masters from MIT in aerospace engineering," Cassidy
     explains. Before jumping into the software startup game. he "designed communication
     satellites for a while," where he saw firsthand how painstakingly slow the development
    process could be. "It would take three to four years to build a satellite and a year waiting
    for it to launch. If it was on station for 10 to 12 years, at some point, you're using
    technology that is five, seven, even 10 years old."

    At Tel|er’s Google X, things move a little faster. The initial step in any of the team’s
    proiects is simple, Cassidy explains: "We try to prove that it can't work. So the mst thing
    we did was take a router and flew it on a weather balloon up to 10 kilometers to see if
    we could still get a signal. That part worked."




Kw //wv.rw.l1mIaIga                                                                                                           ms


                                                                                                                            SD_108035
mmnw                            IreioePro1eu|out s o o g a s i m m i n my y i s a m m w m i a u e i m s |TheVa9u
                     Case 5:16-cv-03260-BLF           Document 394-2 Filed 12/19/18 Page 5 of 12




   Between March 2014 and January ol ws year, Loo/as set a serres of duration records, topping out above 130
   days.

   When you imagine a sensitive computer system that will be subjected to the harsh
   conditions of the stratosphere, you probably don’t picture it inside a $2 box meant for a
   picnic. But in the fast and dirty ethos of X Labs, the simplest solution is often the best
   one     and so it was that the flight controller on early balloons was jammed into a
           --




   styrofoam beer cooler and set to the edge of outer space. The team keeps that original
   unit around as a memento.

   Since then, the payload has evolved into a modular aluminum rig wrapped in a metal-
   mylar blanket that insulates it from temperature changes and high~intensity ultraviolet
   rays. It's suspended below two solar panels that collect all the energy used to power its
   onboard systems. The entire payload below the balloon looks very much like a miniature
   satellite, but takes a fraction of the time and money to produce. Google won’t divulge
   the exact cost, except to say each balloon costs "tens of thousands of dollars."

   "Communication satellites are typically pretty expensive, hundreds of millions to build
   and a hundred million plus to launch." says Cassidy. "Whereas the balloons are an order
   of magnitude or two cheaper to operate on a daily basis, even for a global network."

    Loon is always aiming to extend the lifespan of its flights, but in some ways, a short ride
    can be an advantage. "With balloons you're only four to tive months away from having a

my /Mww Iiuvwgv eu'r\DKl15fJ2BtB$4Jtwogax-inIwr\q-bdIooILprqed>lwnirI:uvIun                                          4/16


                                                                                                                   SD_108036
3/mow                     i m . Plqnulmn omg.r.......ta..u..,.ty.. dmcmopailu tInvuxlT1n\lsrus
               Case 5:16-cv-03260-BLF      Document 394-2 Filed 12/19/18 Page 6 of 12
   fresh balloon," Cassidy explains. "New technologies oome, new compression
   algorithms. the electronics can be updated, so you have a pretty fresh fleet in the air at
   any time."




               From right to ism the evolution of Leon's hi'gh-tech payload, starting with   e   styroioam picnic cooler.


    Google isn't the only company born on the internet trying to make the transition to
    internet access provider: Facebook is charting a similar course, launching a number of
    initiatives (including drones) with the goal of flooding the world with internet service.
    That raises a troubling question: as the world's internet superpowers use their dominant
    positions to extend access to the developing world, will they be ensuring that people can
    reach the web. orjust a white-listed portion of it? in India, Facebook's lnternet.org
    partnership which is often styled as an altruistic endeavor doesn't include free
                --




    access to Twitter. Google, or any other big name company that Facebook might View as
    a competitor. |t’s essentially the antithesis of net neutrality.




tiup-uwiw                                                                                                               S/16


                                                                                                                    SD_108037
3/2Ar2m7                               lrsido Prqnol Lmn ooogies imam   lll   lhesky   IS   alinostupet lor       Tm: Velge
                       Case 5:16-cv-03260-BLF Document 394-2 Filed 12/19/18 Page 7 of 12                      1




    C
    AN THE WIllD'S 3
                   IN
                    I/l TN
                         I TERNET 5ERl/Ef.S' BE TRUSTEE ll] PRJ
                                                              IVE
                                                                I
    I FETTERHI N
    N          ITERNETABEESS?
    When asked Cassidy if the lntemet enabled by Loon would be restricted in anyway, or
               I




    if Google would favor its own services. he seemed surprised by the question. "l honestly
    don't know. No, it's the internet, whatever you get on the Internet. it opens a Chrome
    browser and whatever you've set as your homepage."

    Teller conlirmed Loon’s internet would be agnostic you don't even have to use
    Chrome       and that it could still beneht Google in the process. "We believe that there is
                   -




    plenty of goodness and plenty of financial benetit in the long run for Google," he told me.
    "We don't need there to be some other goal."




           The balloons ride global wind currents Irks rivers, climblng and sinking to llrrd the light flow. {Ear1l1WlIidMap)



    You cant just launch a bunch of balloons and connect the world, though: right new
    Project Loon flies primarily over the southern hemisphere. That’s partially a question of
    where Its services are most needed. Compared to the northern hemisphere, the
    southern half of the planet is far less densely populated, full of remote areas where
    broadband internet is less likely to reach. These countries also provide a more
    welcoming regulatory atmosphere. "The southern hemisphere is pretty easy to overtly in
Mmlrwwwjticvergocuml2045IJ/7mI?9643Igwglrx-mlernd-Ddloor>pIo;eu-|o<u-rmlervrew                                                  ms

                                                                                                                              SD_108038
:1/24/2017                           hsxdnPrq'octlmn GoogIn’sIn1Mr-dmlhe xkyls alma<tooeu!orbus<ri5s|TheVerge
                     Case 5:16-cv-03260-BLF Document 394-2 Filed 12/19/18 Page 8 of 12
     terms of air trafnc control," says Johan Mathe, a Frenchman in charge of designing
     Loon's navigation. "That's one of the places where there is the least hand off to do."


     EA      I RE/llll T
      CH MUN S         WO B/ll0lN5 N
                                   I N
                                     IE
     Mathe strolls up to a whiteboard inside of one of the innumerable windowless
     conference room that dot the Googleplex. To navigate. he explains. the Loons only
     move up and down. sumng through different altitudes to find wind currents that will carry
     them where they want to go. Each Loon is actually two balloons. one inside the other.
     The outer balloon is nlled with helium that lifts it to its float altitude, while the inner
     balloon takes on air to descend or vents it to rise. like a boat using water as ballast.

     Using massive data sets from the National Oceanic and Atmospheric Administration
     (NOAA). Google’s algorithms try to decide which currents they should ride to pass over
     coverage areas. its a big data exercise that perfectly fits the company's core
     capabilities. Mathe draws a rainbow on the board, a vast array of possible trajectories
     that each balloon will take based on the wind.

     "We only get 15 days of weather data. and after five or six days, the quality degrades.
     We cannot foresee the future very precisely," explains Mathe. The algorithms he crafts
     try to begin by hitting a broad target. "As we get closer, we kick in more frequent altitude
     changes." He shows a recent flight that launched from New Zealand, aiming to overtly a
     small town in Chile. it travels smoothly for a while. then begins to zigzag its way closer
     to the destination. "We can observe this kind of tacking pattern. as sailors would do."
     The balloon passed within 500 meters (about 1,640 feet) of the village and successfully
     connected to a device on the ground.


      T
      HEW
        NIDS LlN
               ' BE UNFREUC
                          ITAHE
                              I
     The flows aren't always that predictable. During a live demo in front of Brazil’s minister
     of communications. a balloon drifted directly away from the village it was supposed to
     connect. Another one took out electricity to homes in a Washington town when it missed
     its landing site and came to rest on a power line. "Usually when you fly in the southern
     hemisphere. you stay there. At least that's what we thought until we had a flight change
     hemispheres." says Mathe with a chuckle. "We were like,            We thought that wasn’t
     possible. So that was pretty fun."

     As the balloons crisscross the globe. educating governments about what Loon is and
     how it works will be critical to the proiect’s success. Countries like China. already

has //vmw lhcva9e.mml2(1I5I3l7l!i2$43A3og|s-x-imurin-Mloavprqxx-luai>imuwrw                                       ms

                                                                                                                SD_108039
am/2017                                 lnsideFrqer.llmn (3v.:ogle'siIt1avvIetinlmsi<:/isdlttosloom [or msiness
                Case 5:16-cv-03260-BLF Document 394-2 Filed 12/19/18tixmam  Page 9 of 12                          i



    outright hostile to Google's web services. may have little interest in allowing the search
    giant to beam internet access to its citizens, something that would make it difhcult to
    reach a neighbor like India as well. That could put a huge swathe of the world's
    unconnected consumers out of Loon's reach. The company declined to comment on
    when and how it might start flying regularly over that part of the globe.

    But even in developed nations with widespread internet             there has been interest
    in what Loon's unique approach could provide. Cassidy recently traveled to a meeting
    with Japanese ofhcials in Tokyo. "One ofthe great benetits of being in the stratosphere
    is that it's above the weather," says Cassidy, when ask him about the potential forI



    flights over more of the developed world. "If there is a hurricane or a typhoon that
    knocks out power or internet connectivity to people on the ground, the balloons provide
    very exciting ways to allow people to have immediate connectivity. As long as they have
    a battery powered phone in their pocket, people will be able to instantly get access to
    the balloon network."




                                                                           "
     "HllTlNli' Efll MWERS NI THE SKY.
    Last year. Project Loon switched its payloads from Wi-Fi to LTE     "floating cell towers                -




    in the sky," Cassidy calls them    which led to big improvements in speed and reliability.
Nip /Mww lheverge;.m1I201Ell/2/5129543l9VWtx-imurxn-txxlluavvqnsl-tnarvxmerviein                                        aw;


                                                                                                                      SD_108040
1424/2017                                                           tmsmsxirmllugo
                             lmIdePrc4sc1Imu Document 394-2 Filed 12/19/18
               Case 5:16-cv-03260-BLF                                        Page 10 of 12
     For connectivity the balloons link up with base stations and pass signal between
    themselves like relay runners exchanging a baton. The move to LTE has also given a
     big boost to the business model. because it's now a turnkey solution for wireless
    network operators. "The main reason the telcos are so excited about partnering with us
    is that they want to reach all the people in their country," says            In fact, in many
    cases there is a government mandate for universal access       -




                                                                      but building out wireline
    networks, cell towers, and nber optics to remote rural regions isn't cost effective. "Flying
    a balloon overhead, on the other hand. can be done very cheaply."

    The team recently crossed another milestone with its tirst successful connection test
    across multiple continents. Balloons launched in New Zealand flew over 9,000
    kilometers (about 5,600 miles) to Latin America and delivered an internet connection,
    then ilew back around the globe for another sucoessful connection test in Australia,
    navigating the balloons within 500 meters of their target locations at opposite ends of
    the world,


    lilllllilf WANTS Ill Wllll WTIH, NUT/li/lIN5'l, THEN
                                                       IBUMBENT lElL’I}5
    Loon has now conducted tests with Vodafone in New Zealand, Telstra in Australia, and
    Telefonica in Latin America, and it says it's working on commercial deals with several
    new network operators around the globe. These companies already own the spectrum
    and have the infrastructure in place to market, sell, and bill customers for service.
    Google gets permission to use the spectrum and provides the cell towers in the sky,
    sharing the revenue for each new customer with the telco.

    "Sometimes people think of Google X as a research lab. But its not just that," says
    Cassidy. "Very early on in the project analysis it has to have a viable business model.
    and they are tough on the business model."

    As Cassidy speaks, his voice rises with excitement, and you can recognize the former
    startup savant coming to the fore, "Think about it       with 4.5 billion people without
    internet access, take 5 percent; you're talking 250 million people," he says. lfthose
    people pay just a small portion of their monthly income, say $5 a piece, "you’re going to
    be in a billion dollars a month in revenue, tens of billions a year in revenue. So it's good
    business, too."




ntmvimww.umagmannmsiyzmaswguagisx-.mm-n.iimwq.a.im~upv.m                                            am:

                                                                                               SD_108041
3/24/2017                          inside Project Loon: Googie's internet in the sky is almost open for business The Verge
                        Case 5:16-cv-03260-BLF            Document 394-2 Filed 12/19/18 Page 11 of 12




                                                  Loon 19 Pamela Desrochers inspects the inside of a popped baiioon for damage.



     Back at lvloftett, the sun is setting, casting tong shadows through the enormous bay
     doors. High up in the rafters, Fve got my camera trained on the Loons beiow, hoping to
     catch the moment they explode. But miss: with a siient slump, the balloon below me
                                                                      I



     rents open and starts to crumple on itself. A smail cheer goes up from the engineering
     team, who clamber inside through the tears to access the damage and see what they
     can improve for next time.


     T' SUMETH
     IS      N
             IE TI-W5 NEE
                        /lR BEEN ASKED HF WEUUNS BEEERE
     Pamela Desrochers, a former fashion designer turned Loon program manager, is inside
     the carcass. She has obsessed over every detail of how to make the Loons last longer,
     from the materials to the special socks manufacturing workers now have to wear when
     waikihg on them. in this hangar, Loon staff are hyper-focused on finding better
     construction techniques, but it's clear that Loon is just a piece of a much grander puzzle
http:.'lwww.theverge.coml2D151312181 29543Igoogie-x-internet-baiioon-project-|oon-interview                                    10/18


                                                                                                                             SD_108042
3l24./2017                                  inside Project Loon: Googleis internet
                                                                              Verge  the sky   almost open   business The
                                                     in
                        Case 5:16-cv-03260-BLF Document    is
                                                        394-2 Filed for
                                                                    12/19/18 Page   12 of 12
     -




             a puzzle that now involves balloons, sateilites, fiber, and terrestriai wireless. Googie,
         like Facebook, is looking to provide internet access so that its services can reach every
         corner of the globe, no matter how remote.

         Desrochers emerges from the tattered side of the slowly defiating balloon. She’s been
         studying the way the fabric twists and folds to try and prevent the next pop. "This is
         something that has never been asked of balloons before, to be reliable, to do what we
         ask them to do," she remarks. "Before it was just a vehicle to gain knowledge. Now
         were trying to make a business."




         Subscribe to The Verge on YouTube for more great videos

         Directed by Jordan Opiinger

         Edited by Jimmy Shelton

         Motion Graphics by Phiiip Rooibero

         Produced by Tre Shallowhorn

         Shot by Weston Free] and Jordan Oplinger

         Audio Mixing by John Lagomarsino

         Correction: The pressure measurements at Moffett were read in pascals, not PSI. The
         text has been updated accordingly. We apologize for the error.




l'1ttp:liwww.theverge.comi2015i3i2}8129543lgoogle-x-intemet-balloon-prcject-loon-interview                                    11/16


                                                                                                                            SD_108043
